        Case 5:18-cr-00258-EJD Document 503 Filed 08/28/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     WALTER F. BROWN (SBN 130248)
 2   MELINDA HAAG (SBN 132612)
     RANDALL S. LUSKEY (SBN 240915)
 3   STEPHEN A. CAZARES (SBN 201864)

 4   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 5   405 Howard Street
     San Francisco, CA 94105-2669
 6   Telephone:    +1-415-773-5700
     Facsimile:    +1-415-773-5759
 7
     Email: jcoopersmith@orrick.com; wbrown@orrick.com;
 8          mhaag@orrick.com; rluskey@orrick.com;
            scazares@orrick.com
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                      UNITED STATES DISTRICT COURT
13
                                NORTHERN DISTRICT OF CALIFORNIA
14
                                           SAN JOSE DIVISION
15

16    UNITED STATES OF AMERICA,                       Case No. CR-18-00258-EJD
17                       Plaintiff,                   DEFENDANT RAMESH “SUNNY”
                                                      BALWANI’S JOINDER IN MS.
18             v.                                     HOLMES’ MOTION TO DISMISS AS
                                                      TIME-BARRED COUNTS THREE
19    ELIZABETH HOLMES and RAMESH                     THROUGH EIGHT AND TEN OF THE
      “SUNNY” BALWANI,                                SECOND SUPERSEDING
20                                                    INDICTMENT AND COUNTS THREE
                         Defendants.                  THROUGH EIGHT, TEN, AND
21                                                    ELEVEN OF THE THIRD
                                                      SUPERSEDING INDICTMENT
22

23                                                    Date: October 6, 2020
                                                      Time: 10:00 a.m.
24                                                    CTRM: 4, 5th Floor
25                                                    Hon. Edward J. Davila
26
              Defendant Ramesh Balwani joins in the Motion to Dismiss as Time-Barred Counts Three
27
     Through Eight and Ten of the Second Superseding Indictment and Counts Three Through Eight,
28
                                                                            DEFENDANT’S JOINDER IN MOTION

                                                                                CASE NO. CR-18-00258-EJD
     4152-3583-6199
        Case 5:18-cr-00258-EJD Document 503 Filed 08/28/20 Page 2 of 2



 1   Ten, and Eleven of the Third Superseding Indictment filed by Defendant Elizabeth Holmes (Dkt.

 2   No. 498).

 3   DATED: August 28, 2020                      Respectfully submitted,

 4                                               ORRICK HERRINGTON & SUTCLIFFE LLP
 5
                                                 By: /s/ Jeffrey B. Coopersmith
 6                                                   Jeffrey B. Coopersmith
 7                                                      Attorney for Defendant
                                                        RAMESH BALWANI
 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                                          DEFENDANT’S JOINDER IN MOTION
                                                  -2-                       CASE NO. CR-18-00258-EJD-SVK


     4152-3583-6199
